DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body portion secured to the tapered external surface contiguous with the one end of the … fixation screw having an opening defining a cavity having a keyed region, in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, the recitation of “the rectangular cross-sectional shape” should read as “the generally rectangular cross-sectional shape”, for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitations directed to “the tapered external surface … is externally secured to a body portion contiguous with the one end of the … fixation screw having an opening defining a cavity having a keyed region” is found to have no support in the original disclosure. Applicant may provide support for the newly introduced limitations or amend the claims omitting the newly introduced subject matter to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitations of “a body portion … having an opening defining a cavity having a keyed region” make the claim unclear and vague, as for not specifying the structural correlation between the opening defining the cavity and the tapered mating recess, clarification is requested.
For the sake of examination, the preceding limitations are interpreted as referring to the opening being part of the recess.
In claim 13, the recitation of “the first fixation screw further includes a cannulated passage extending between a proximal end to a distal end” makes the claim unclear and vague as for not specifying the correlation between the proximal or distal end in claim 13 and the one end in claim 1, and between the cannulated passage in claim 13 and the mating recess in claim 1, clarification is requested.
For the sake of examination, the proximal end in claim 13 is interpreted as referring to the one end in claim 1, and the cannulated passage in claim 13 is interpreted as referring to a passage opening the passage the opens the recess through the distal end, however, the claim needs to be amended to make the record clear if that what Applicant regards as the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 6,  9 – 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walston et al. (US Pat. 5879396) in view of Reigstad et al. (US Pub. 2008/0065224 A1).
Claims 1 and 12 – 15, Walston discloses a fixation system for coupling a first and a second bone together [abstract, Figs. 1 – 14], said fixation system comprising: 
a first fixation member [107 or 109] having a tapered external surface configured to engage the first bone [Fig.10, defined by at least a portion of an external surface of the fixation member], the first fixation member including a first tapered mating recess formed in one end of the first fixation member [into which stem 106 or 108 is intended to be received], wherein the tapered external surface of the first fixation member is externally secured to a body portion contiguous with the one end of the first fixation screw having an opening defining a cavity [wherein the tapered external surface of  member 107 or 109 is secured to a head “proximal portion” contiguous with the one end “towards the interconnect” and having an opening defining a cavity, Fig.10];
a second fixation member [109 or 107] having a tapered external surface to engage the second bone [Fig.10, defined by at least a portion of an external surface of the fixation member], the second fixation member including a second tapered mating recess formed in one end of the second fixation member [into which stem 106 or 108 is intended to be received], wherein the tapered external surface of the second fixation member is externally secured to a body portion contiguous with the one end of the second fixation screw having an opening defining a cavity [wherein the tapered external surface of  member 109 or 107 is secured to a head “proximal portion” contiguous with the one end “towards the interconnect” and having an opening defining a cavity, Fig.10]; and 
an interconnect [defined by the intermediate component which includes stems 106 and 108 on opposite sides] comprising a first and a second tapered surface disposed at generally opposite ends [defined by tapered surface portions of stems 106 and 108], said first and said second tapered surfaces to frictionally engage said first and said second tapered mating surfaces of said first and said second screws, respectively, to form frictional interference connections therebetween [col.5/II.43-47]; and 
wherein the interconnect also including a flexible region [by 102] formed between the first and second tapered surfaces [Fig.10] to enable the first fixation screw to bend with respect to the second fixation screw [col.5/II.29-43]; and
wherein a length of the first fixation member is approximately equal to a length of the second fixation member [Fig.10].  
Walston does not explicitly disclose wherein the fixation members being screws each having threads disposed on the tapered external surface to engage the first and second bones, and a body portion is secured to the external surface contiguous with an end having an opening defining a cavity having a keyed region, and wherein the first fixation screw includes a cannulated passage extending between a proximal end to a distal end of the first fixation screw.  
Reigstad teaches an analogous system [abstract, Figs. 1 - 5] comprising fixation members to be secured to bones by screwing comprising screws [screw like members 4 and 5, ¶5], each having threads on their tapered external surface [34 and 35, ¶25], and a body portion secured to the external surface contiguous with an end  [Figs. 2 – 5, defined by a head / proximal portion secured to a distal portion] having an opening defining a cavity having a keyed region [¶24, defined by openings 30 and 33 having keyed region] and wherein at least one of the screws includes a cannulated passage extending between a proximal end to a distal end of the first fixation screw [having axial through hole 36 or 37, ¶28].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Walston and Reigstad, and construct the fixation members of Walston having external self-tapping threads and a proximal portion defining an opening with keyed region in view of Reigstad to facilitate securing the fixation members by screwing into bones using a driving tool for screwing the fixation members into bones to thereby enhance the engagement therebetween [Reigstad, ¶5], and further, to construct at least one of the fixation members of Walston having an axial through hole in view of Reigstad in order to facilitate guiding the fixation member into bone to a desired location over a guide wire [Reigstad, ¶28]. 
Claims 2 – 3, 6, 9 and 18, the combination of Walston and Reigstad discloses the limitations of claim 1, as above, and further, Walston discloses (claim 2) wherein the flexible region having cross-sectional dimension to provide a range of flexibility based on an original anatomical joint of a patient [col.5/II.29-43, permit relative movement between bones in one direction to be more than that in an opposite direction]; (claim 3) wherein the flexible region having a cross- sectional dimension to enable flexibility only in one plane [col.5/II.29-43, upward and downward]; (claim 6) wherein the range of flexibility is between 0 degrees to 60 degrees, inclusive of 0 degrees and 60 degrees and all angles in between [col.5/II.47-54, wherein the joint normal motion at least 50 degrees, and the system is intended to provide the joint with a normal motion, therefore, permit a range of flexibility between 0 and 60 degrees]; (claim 9) wherein the flexible region having length dimension to provide a range of flexibility based on an original anatomical joint of a patient [col.1/II.41-43]; (claim 18) wherein the interconnect having a length dimension that is selected such that, when the first and second fixation screws are installed into the first and second bones, respectively, and coupled together via the interconnect, a distance between the first and second bones approximates an original anatomical distance between the first and second bones [Fig.11].  
Claims 4 – 5 and 10 – 11, Although Walston does not explicitly disclose in the preferred embodiment of Fig.10, wherein the flexible region having a generally rectangular / oval cross-sectional shape, wherein a short axis of the generally rectangular / oval cross-sectional shape is dimensioned to provide flexibility in a plane defined by the short axis; wherein a long axis of the rectangular / oval cross- sectional shape is dimensioned to limit flexibility in a plane defined by the long axis.  
Walston teaches in an alternative embodiment of the same invention, Fig.13, the use of a flexible region [123] having a rectangular / generally oval cross-sectional shape [col.6/II.5-24, with the understanding that the term “generally” is a relative term], wherein a short axis of the rectangular / generally oval cross-sectional shape is dimensioned to provide flexibility in a plane defined by the short axis [permit flexibility in up-down direction]; wherein a long axis of the rectangular / generally oval cross- sectional shape is dimensioned to limit flexibility in a plane defined by the long axis [col.6/II.5-24, permit bending in up-down direction than perpendicularly in sideways direction].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the embodiments of  invention of Walston, and construct the flexible region of the embodiment of Fig.10 having a generally rectangular / oval cross-section in view of the embodiment of Fig.13 in order to restrict the relative movement of the bones to the normal movement, which is in up-down direction than sideways [Walston, col.6/II.5-24].
Although, Walston does not mention the generally oval cross-sectional shape, the office is of the position that the term “generally” is a relative term, and that the generally oval and generally rectangular cross-sectional shapes share in common that they have two opposite sides smaller than the other two opposite sides, and therefore, both shapes should function similarly in this case, allowing flexibility in a plane than in a perpendicular plane.
Accordingly, it would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the flexible region having a generally oval cross-sectional shape instead of the rectangular cross-sectional shape to provide the system with a functionally equivalent flexible region that permits flexibility in a plane than in a perpendicular plane, and since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a flexible regions that permits flexibility in a plane than in a perpendicular plane. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 1 – 3, 6 – 9, 12, 14 – 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnstone et al. (US Pub. 2006/0167559 A1) in view of Bramlet (US Pat. 5827285).
Claim 1, Johnstone discloses a fixation system for coupling a first bone and a second bone together [abstract, Figs. 1 – 16 and 20], said fixation system comprising: 
a first fixation screw [one of 5 / 305 or 10 / 310, ¶37, wherein each of the components has external screw threads (not shown)] having a tapered external surface configured to engage the first bone [¶38 - ¶40, at least a portion of external surface of tapered stem 6 or 11], the first fixation screw including a first tapered mating recess formed in one end of the first fixation screw [bore 9 or 14], wherein the tapered external surface of the first fixation screw is externally secured to a body portion contiguous with the one end of the first fixation screw [defined by at least a portion by head 7 or 12] having an opening defining a first cavity [defined by an opening in the head leading to bore 9 or 14]; 
a second fixation screw [the other one of 5 / 305 or 10 / 310, ¶37, wherein each of the components has external screw threads (not shown)] having a tapered external surface configured to engage the second bone [¶38 - ¶40, at least a portion of external surface of tapered stem 6 or 11], the second fixation screw including a second tapered mating recess formed in one end of the second fixation screw [bore 9 or 14], wherein the tapered external surface of the second fixation screw is externally secured to a body portion contiguous with the one end of the second fixation screw [defined by at least a portion by head 7 or 12] having an opening defining a second cavity [defined by an opening in the head leading to bore 9 or 14]; and 
an interconnect [at least a portion of 15 / 315 alone or in combination with 17 / 317] comprising first and second tapered surfaces disposed at generally opposite ends [defined by at least portions of 15 corresponding to bores 9 and 14, Fig.2 and ¶41], said first tapered surface and said second tapered surface to frictionally engage said first tapered mating recess and said second tapered mating recess of said first fixation screw and said second fixation screw, respectively, to form frictional interference connections therebetween [Fig.2, ¶43 and ¶53, wherein ends of interconnect 15 remains within bores when a central portion of 15 is flexing]; and 
wherein the interconnect also including a flexible region formed between the first tapered surface and the second tapered surface to enable the first fixation screw to bend with respect to the second fixation screw [¶43, a central portion of interconnect 15 bends].  
Johnstone does not explicitly disclose wherein each of the body portions of the first and second fixation screws defining a cavity having a keyed region configured to rotate the corresponding fixation screw in the bone.
Bramlet teaches an analogous fixation system [abstract] comprising a fixation screw [fixation screw 20, Figs. 9 – 12, or alternatively, fixation screw 30, Figs. 13 – 16] having a body portion [defined by a proximal portion] defining a cavity having a keyed region configured to rotate the corresponding fixation screw in the bone [defined by transverse slot 28 for fixation screw 20, col.14/II.48-50, or alternatively, defined by counterbore portion 38 for fixation screw 30, col.15/II.32-53].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Johnstone and Bramlet, and construct the body portion / head of each of the fixation screws of Johnstone having a torque transmission feature in the form of a cavity having a keyed region, such as the hexagonal counter bore or transverse slot in view of Bramlet. One would have been motivated to do so in order to provide each of the fixation screws head having a torque transmission feature capable of releasably accommodating a tip of a driver to facilitate turning the each of the fixation screws for threadably engaging their threads with a respective bone fragment.
Claims 2 – 3, 6, 9, 12 and 14 – 15, Johnstone and Bramlet discloses the limitations of claim 1, as above, and further, Johnstone discloses (claim 2) wherein the flexible region having cross- sectional dimension to provide a range of flexibility based on an original anatomical joint of a patient [¶43, a central portion of interconnect 15 provides a range of flexibility]; (claim 3) wherein the flexible region having a cross- sectional dimension to enable flexibility only in one plane [¶8 and ¶43, one degree of freedom, i.e. flexion – extension, Fig. 11]; (claim 6) wherein the range of flexibility is between 0 degrees to 60 degrees, inclusive of 0 degrees and 60 degrees and all angles in between [¶43, Figs. 10 – 11 showing a range of flexibility greater than or equal 0 degrees]; (claim 9) wherein the flexible region having length dimension to provide a range of flexibility based on an original anatomical joint of a patient [¶8 and ¶15, to provide the joint with a desired degree of freedom]; (claim 12) wherein a length of the first fixation screw is approximately equal to a length of the second fixation screw [Fig.1, with the understanding that the term approximately is a relative term]; (claim 14) wherein the first fixation screw having threads disposed on the tapered external surface to engage the first bone [¶37]; (claim 15) wherein the second fixation screw having threads disposed on the tapered external surface to engage the second bone [¶37].  
Claims 7 and 16 – 17, the combination of Johnstone and Bramlet discloses the limitations of claim 1, as above, and further Johnstone discloses wherein the flexible region is formed of resilient material [¶10].
Johnstone does not explicitly discloses wherein the flexible region is formed of, at least in part, nickel titanium alloys; comprises a shape memory material; or comprises a superelasctic material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the resilient flexible region of Johnstone at least in part from nickel titanium alloys; shape memory material; or superelasctic material, being known alternative resilient materials that exhibit a degree of resiliency, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 8, the combination of Johnstone and Bramlet discloses the limitations of claim 1, as above. However, the combination of Johnstone and Bramlet does not explicitly disclose wherein the central flexible region has a cross-sectional shape that is overall smaller compared to a cross-sectional shape of the first and second tapered surfaces.  
It would have been an obvious matter of design choice to construct the central flexible region of the interconnect of Johnstone having a smaller overall cross-sectional shape compared to that of the tapered surfaces in order to provide the system with a central flexible region dimensioned to provide the fixation members with a desired degree of flexibility, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 13, Johnstone discloses the limitations of claim 1, except for disclosing wherein the first fixation screw further includes a cannulated passage extending between a proximal end to a distal end of the first fixation screw.  
Bramlet teaches an analogous fixation system comprising a fixation screw [20] having a cannulated passage [25, Fig.7] extending therethrough to facilitate guiding the fixation screw over a guide for proper placement of the fixation screw within the treated bone [col.4/I.66 – col.5/I.34 and col.17/II.33-45].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Johnstone and Bramlet, and construct the first fixation screw of Johnstone having a cannulated passage extending therethrough in view of Bramlet to facilitate guiding the fixation screw over a guide for proper placement of the fixation screw within the treated bone [col.4/I.66 – col.5/I.34 and col.17/II.33-45].
Claim 20, the combination of Johnstone and Bramlet discloses the limitations of claim 1, as above, and further, the combination of Johnstone and Bramlet discloses wherein the interconnect, the first fixation screw and the second fixation screw, when coupled together, have an overall length, and an overall diameter sufficient for interconnecting ends of adjoining bones. 
The combination of Johnstone and Bramlet does not explicitly disclose wherein the overall length is approximately 5mm to 20mm, inclusive, and the overall diameter is approximately 0.5mm to 4mm, inclusive.
It would have been an obvious matter of design choice to construct the system of the combination of Johnstone and Bramlet having an overall length being approximately 5mm to 20mm, inclusive, and an overall diameter being approximately 0.5mm to 4mm, inclusive in order to provide a system dimensioned to correspond to the treated bones / joint, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 4 – 5, 10 – 11 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnstone et al. (US Pub. 2006/0167559 A1) in view of Bramlet (US Pat. 5827285), as above, and further in view of Fixel et al. (US Pat. 3990116).
Claims 4 – 5, 10 – 11 and 19, the combination of Johnstone and Bramlet discloses the limitations of claim 1, as above, and further, Johnstone discloses wherein the fixation system can be designed to have an interconnect having a desired cross-sectional shape to allow a desired freedom between the fixation screws and to allow only one degree of freedom of movement [¶8].
The combination of Johnstone and Bramlet does not disclose wherein the flexible region having a generally rectangular cross-sectional shape, wherein a short axis of the rectangular cross-sectional shape is dimensioned to provide flexibility in a plane defined by the short axis; and wherein a long axis of the rectangular cross- sectional shape is dimensioned to limit flexibility in a plane defined by the long axis; and wherein the flexible region comprises one or more ribs and/or grooves along the length of the flexible region.  
Fixel teaches an analogous fixation system [abstract, Figs. Figs. 1 – 2 and 5] comprising an interconnect [17] connectable to fixation members [i.e. 10 and 12], wherein the interconnect has a generally rectangular cross-sectional shape [having a plurality of rectangular leaf springs 18], wherein a short axis of the generally rectangular cross-sectional shape is dimensioned to provide flexibility in a plane defined by the short axis [Fig.1, the short axis is defined along the side showing the plurality of leaf springs, when viewed from a right side, and the plane into which the interconnect is curved]; and wherein a long axis of the rectangular cross-sectional shape is dimensioned to limit flexibility in a plane defined by the long axis [Fig.1, the long axis is defined along the side traversing that showing the plurality of leaf springs, when viewed from a left side, and the plane is traversing that into which the interconnect is curved]; and wherein the flexible region comprises one or more ribs along the length of the flexible region [Fig.1, leaf springs 18, col.2/II.33-54].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the combination of Johnstone and Bramlet with Fixel, and construct at least a portion of the interconnect of the combination of Johnstone and Bramlet having a plurality of leaf springs having a generally rectangular cross-sectional shape with limited flexibility to one plane in view of Fixel. One would have been motivated to do so in order to provide an interconnect that provides a desired degree of freedom between the fixation members for the treated joint [col.1/II.7 – 11].
Although, the combination of Johnstone, Bramlet and Fixel does not explicitly disclose that at least a portion of the interconnect has a generally oval / rectangular cross-sectional shape. The office is of the position that the term “generally” is a relative term, and that the generally oval / rectangular cross-sectional shapes share in common that they have two opposite sides smaller than the other two opposite sides, and therefore, both shapes should function similarly,  by allowing flexibility in a plane but not in a perpendicular plane, and Johnstone discloses that the system may be constructed to provide a desired degree of freedoms, one or more degree of freedoms [¶8 and ¶15].
Accordingly, it would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the flexible region of the system of the combination of Johnstone, Bramlet and Fixel having a generally oval / rectangular cross-sectional shape to provide the system with a flexible region that permits flexibility in a plane but not in a perpendicular plane thereby allowing a desired degree of freedom for the treated bones / joint, and since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a flexible regions that permits flexibility in a plane than in a perpendicular plane. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775